Exhibit 10.11


QUICKSILVER RESOURCES INC.


Description of Non-Employee Director Compensation


Beginning in 2009, each non-employee director of Quicksilver Resources Inc.
receives an annual fee of $205,000. Each non-employee director is paid $49,500
of the annual fee in restricted stock under the Quicksilver Resources Inc.
Second Amended and Restated 2006 Equity Plan (the “Plan”) and $49,500 of the
annual fee in options to purchase common stock under the Plan. Each non-employee
director is paid the remaining $106,000 of the annual fee in cash, unless the
non-employee director makes an appropriate election under the Plan to receive
some or all of the remaining $106,000 of the annual fee in restricted stock or
options to purchase common stock.